DETAILED ACTION
This action is responsive to the application filed on 07/27/2022. Claims 1-20 are pending in the case. Claims 1, 8 and 15 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
Claim Rejections - 35 USC § 112

Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 9 and 16 each recite the limitation "receiving the selection of the tab from a client device associated with a user profile; and wherein the curating the set of applications includes curating the set of applications based on the application category and the user profile associated with the client device." (emphasis added).  There is insufficient antecedent basis for this limitation in the claim as the independent claims previously recite, “a client device” and “the client device”. For examination purposes, Examiner assumes the limitation to read, “receiving the selection of the tab from [[a]] the client device associated with a user profile; and wherein the curating the set of applications includes curating the set of applications based on the application category and the user profile associated with the client device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Altagar et al. (US 20160279523 A1, previously cited), hereinafter Altagar, in view of Kaido et al. (US 20120214505 A1), hereinafter Kaido.

Regarding Claim 1, Altagar teaches:
A method comprising: receiving, from a client device, an input that selects an identifier from among a set of identifiers; (See FIG.s 1A, 1B, 4A, 4B, 5A, and 5B,  user of device 140... in a chat session with a user of device 150 [0050] a first and second users are currently in a chat session [0051], user #1... chatting in a WhatsApp group [0057] multiple users, a group of users, and multiple groups of users may be connected [0039])
causing display of a chat interface at the client device in response to the input that selects the identifier, (See FIG.s 4A, 4B, 5A, and 5B, exemplary screenshots showing chat interface with selected identifier, e.g. "Geoff"; user #1... chatting in a WhatsApp group [0057] multiple users, a group of users, and multiple groups of users may be connected [0039])
the chat interface including a menu element at a position within the chat interface, the menu element comprising a display of a set of tabs that correspond with application categories; (See  FIG.s 4A, 4B, 5A, and 5B with gaming keyboard may be displayed on a touch screen device; Categories of games may be selected and an embodiment may present game icons according to a category selection of a user, e.g., according to categories such as puzzles, arcades, sports, trivia etc. [0072], Gaming icons may be presented by categories. For example, a list or set of categories of games may be displayed and, upon selection of a category, gaming icons for the selected category may be presented as described herein. As described, gaming icons may be presented based on user preferences. For example, keyboard application 170 may receive preferences from a user (e.g., in the form of genres, categories and the like) and may select gaming icons based on the preferences. [0089])
curating a set of applications based on the application category of the tab and context information associated with the client device,… and causing display of a presentation of the set of applications within the chat interface. (selecting icons to be presented in a soft keyboard may be based on attributes, preferences or profile of a user, inviter and an invitee [0055], selecting at least some of the plurality of gaming icons to be presented to a user may be based on attributes or a profile of a user... Games may be selected based on attributes or profile of a potential or possible invitee. [0075], select gaming icons to be presented from within a soft keyboard based on input, attributes, profile or other aspects related to a user. [0076], upon selection of a category, gaming icons for the selected category may be presented as described herein.  As described, gaming icons may be presented based on user preferences. For example, keyboard application 170 may receive preferences from a user (e.g., in the form of genres, categories and the like) and may select gaming icons based on the preferences. [0089] A profile of a user (inviter and invitees) may include a history of games played (e.g., inserted into the profile by games applications 160 or games server 120), user preferences, user's age, gender and the like. [0077], a profile of a user may be updated dynamically, e.g., based on a behavior of a user. For example, if an inviter or invitee quits a game before it is over, an embodiment may mark the game, e.g., indicate the user does not like the game. In another case, if a user often selects a particular game, the game may be marked, in the user's profile, as a favorite, or the game may be associated with a high score etc. [0078], displayed icons or elements in a soft keyboard may be changed or selected in accordance with user behavior, e.g., a history of games played, games the user marked as favorites etc. [0093] games keyboard 170 may create, update, or otherwise maintain one or more files or other objects on a memory of user devices 140 and 150… For example, icons to be presented, a list of games the user likes, a gaming history (games played, scores, other users who participated in a game) and the like may all be stored in a file or object [0046], A user profile as described herein may be, or may be stored in, a file or other object and may be provided to any unit in a system according to some embodiments of the invention. [0055] user preferences (e.g., favorite games, genres, themes and the like) may be received from a user, stored in a profile and used in order to select games and gaming icons as described [0076])

As shown above, Altagar teaches curating a set of applications based on the application category of the tab and context information associated with the client device, and causing display of a presentation of the set of applications within the chat interface. However, Altagar may not explicitly disclose:
the context information including at least location data;

Kaido teaches:
receiving a selection of a tab from among [a] set of tabs, the tab corresponding with an application category; (user taps the button 37 in the radar image of FIG. 7. The ranking image is displayed also when the button 37 contained in the travel route image of FIG. 5 is tapped [0061])
curating a set of applications based on the application category of the tab and context information associated with [a] client device, the context information including at least location data; and causing display of a presentation of the set of applications… (a plurality of user terminals (information processing devices) 16 which are connected to a computer communication network 10 such as the Internet [0049], user terminal 16 repeatedly calculates its own position with the use of satellite signals and holds the results of the positioning [0050], FIG. 7 illustrates a radar image... A black circle which represents the user in question is displayed at the center of the radar image and avatar images 48 of other users whose privacy settings are set to "public" are displayed around the black circle... The display position of each avatar image on the touch screen 16a is determined based on a position actually calculated by the positioning unit 16b. In other words, based on a position calculated by the positioning unit 16b and uploaded to the user position management server 12, the user terminal 16 calculates the positions of other "public" users relative to its own position and, from the calculated relative positions, determines the display positions of the avatar images 48 on the touch screen 16a [0060], FIG. 8 illustrates a ranking image which is displayed on the touch screen 16a when the user taps the button 37 in the radar image of FIG. 7... the ranking image displays the titles of game programs that have been played on the user terminals 16 from which the same position as the user position of the user terminal 16 in question have been uploaded to the user position management server 12. The game titles are displayed in descending order of the number of the user terminals 16 on which the game programs having those titles have been played. [0061])

Given that Altagar teaches that selecting at least some of the plurality of gaming icons to be presented to a user may be based on input, attributes, profile, preferences, or other aspects related to a user, inviter, and/or invitee, and that The term "touch screen device" as used herein may refer to a stationary or portable multifunction device, user interfaces for such devices, and associated processes for using such devices, including but not limited to mobile telephones, wearable device, smart watches, tablets, phablets, notebooks, PDS's, music player or game player devices, etc. (Altagar [0035]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the curating a set of applications based on the application category of the tab and context information associated with the client device, and causing display of a presentation of the set of applications within the chat interface, of Altagar, to include the context information including at least location data, as taught by Kaido.

One would have been motivated to make such a modification so the user benefits from improved convenience by being made aware through communication between game terminals of the presence of other users living in the same area (Kaido [0006]).

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Altagar teaches:
wherein the receiving the selection of the tab includes: receiving the selection of the tab from a client device associated with a user profile; and wherein the curating the set of applications includes curating the set of applications based on the application category and the user profile associated with the client device. (if an inviter is currently chatting (e.g., on WhatsApp) with a friend, then, when the inviter clicks button 510 as shown in FIG. 5, the list of gaming icons may be created based on a profile of the friend, based on the profile of the inviter or based on both profiles. For example, if both the profiles of the inviter and the friend indicate that they both like a particular game (or categories of games), then games applications 160 may include icons of the particular game (or categories of games) in the gaming icons (e.g., as shown by block 520 in FIG. 5) [0075] Categories of games may be selected and an embodiment may present game icons according to a category selection of a user, e.g., according to categories such as puzzles, arcades, sports, trivia etc. [0072], Gaming icons may be presented by categories. For example, a list or set of categories of games may be displayed and, upon selection of a category, gaming icons for the selected category may be presented as described herein. As described, gaming icons may be presented based on user preferences. For example, keyboard application 170 may receive preferences from a user (e.g., in the form of genres, categories and the like) and may select gaming icons based on the preferences. [0089])

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Altagar, as modified, teaches:
wherein the curating the set of applications further comprises: accessing user profile data associated with the identifier selected by the input; and curating the set of applications based on the application category, the context information, and the user profile data, (if an inviter is currently chatting (e.g., on WhatsApp) with a friend, then, when the inviter clicks button 510 as shown in FIG. 5, the list of gaming icons may be created based on a profile of the friend, based on the profile of the inviter or based on both profiles. For example, if both the profiles of the inviter and the friend indicate that they both like a particular game (or categories of games), then games applications 160 may include icons of the particular game (or categories of games) in the gaming icons (e.g., as shown by block 520 in FIG. 5) [0075] Categories of games may be selected and an embodiment may present game icons according to a category selection of a user, e.g., according to categories such as puzzles, arcades, sports, trivia etc. [0072], Gaming icons may be presented by categories. For example, a list or set of categories of games may be displayed and, upon selection of a category, gaming icons for the selected category may be presented as described herein. As described, gaming icons may be presented based on user preferences. For example, keyboard application 170 may receive preferences from a user (e.g., in the form of genres, categories and the like) and may select gaming icons based on the preferences. [0089] selecting icons to be presented in a soft keyboard may be based on attributes, preferences or profile of a user, inviter and an invitee [0055], selecting at least some of the plurality of gaming icons to be presented to a user may be based on attributes or a profile of a user... Games may be selected based on attributes or profile of a potential or possible invitee. [0075] games keyboard 170 may create, update, or otherwise maintain one or more files or other objects on a memory of user devices 140 and 150… For example, icons to be presented, a list of games the user likes, a gaming history (games played, scores, other users who participated in a game) and the like may all be stored in a file or object [0046], A user profile as described herein may be, or may be stored in, a file or other object and may be provided to any unit in a system according to some embodiments of the invention. [0055] ], select gaming icons to be presented from within a soft keyboard based on input, attributes, profile or other aspects related to a user …user preferences (e.g., favorite games, genres, themes and the like) may be received from a user, stored in a profile and used in order to select games and gaming icons as described [0076])
the user profile data including an application usage history. (A profile of a user (inviter and invitees) may include a history of games played (e.g., inserted into the profile by games applications 160 or games server 120), user preferences, user's age, gender and the like. [0077], a profile of a user may be updated dynamically, e.g., based on a behavior of a user. For example, if an inviter or invitee quits a game before it is over, an embodiment may mark the game, e.g., indicate the user does not like the game. In another case, if a user often selects a particular game, the game may be marked, in the user's profile, as a favorite, or the game may be associated with a high score etc. [0078], displayed icons or elements in a soft keyboard may be changed or selected in accordance with user behavior, e.g., a history of games played, games the user marked as favorites etc. [0093])

Kaido also teaches:
wherein the curating the set of applications further comprises: accessing user profile data…; and curating the set of applications based on the application category, the context information, and the user profile data, the user profile data including an application usage history. (a plurality of user terminals (information processing devices) 16 which are connected to a computer communication network 10 such as the Internet [0049], user terminal 16 repeatedly calculates its own position with the use of satellite signals and holds the results of the positioning [0050], FIG. 7 illustrates a radar image... A black circle which represents the user in question is displayed at the center of the radar image and avatar images 48 of other users whose privacy settings are set to "public" are displayed around the black circle... The display position of each avatar image on the touch screen 16a is determined based on a position actually calculated by the positioning unit 16b. In other words, based on a position calculated by the positioning unit 16b and uploaded to the user position management server 12, the user terminal 16 calculates the positions of other "public" users relative to its own position and, from the calculated relative positions, determines the display positions of the avatar images 48 on the touch screen 16a [0060], FIG. 8 illustrates a ranking image which is displayed on the touch screen 16a when the user taps the button 37 in the radar image of FIG. 7... the ranking image displays the titles of game programs that have been played on the user terminals 16 from which the same position as the user position of the user terminal 16 in question have been uploaded to the user position management server 12. The game titles are displayed in descending order of the number of the user terminals 16 on which the game programs having those titles have been played. [0061])

Therefore, combining Altagar and Kaido would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 4, the rejection of Claim 1 is incorporated.
Altagar teaches:
wherein the input is a first input, and the method further comprises: (upon selection of a category, gaming icons for the selected category may be presented as described herein.  As described, gaming icons may be presented based on user preferences. For example, keyboard application 170 may receive preferences from a user (e.g., in the form of genres, categories and the like) and may select gaming icons based on the preferences. [0089])
receiving a second input that selects an application from among the presentation of the set of applications; (a user may click on a game (or gaming) icon to select a game to be played. A click on a gaming icon may be captured or intercepted by games application 160 as described. As shown by block 215, an invitation (that may include a link to the game) may be sent to one or more users. For example, in response to a selection of a game icon, a plurality of invitations to play an interactive game may be sent to a plurality of invitees. [0055] An invitation to a plurality of invitees may include sending a message to a group of users. For example, if user #1 clicks a gaming icon in a special soft keyboard as described while chatting in a WhatsApp group, then a message sent to games server 120 as described may include an indication of the group and application server 130 may send the invitation to all users in the group. [0057])
generating a notification that identifies the application; and (an invitation (that may include a link to the game) [0055])
generating a message to a user account associated with the identifier, the message including the notification. (an invitation (that may include a link to the game) [0055] if the user of device 140 clicks a gaming icon while in a chat session with a user of device 150, then the message sent to games server 120 may include an identification of the user of device 150. Accordingly, games server 120 may know to which user an invitation to play is to be sent. [0050])

Regarding Claim 6, the rejection of Claim 1 is incorporated.
Altagar teaches:
wherein the curating the set of applications based on the application category of the tab includes: accessing a collection of applications associated with the application category; and curating the set of applications from the collection of applications. (Categories of games may be selected and an embodiment may present game icons according to a category selection of a user, e.g., according to categories such as puzzles, arcades, sports, trivia etc. [0072], Gaming icons may be presented by categories. For example, a list or set of categories of games may be displayed and, upon selection of a category, gaming icons for the selected category may be presented as described herein. As described, gaming icons may be presented based on user preferences. For example, keyboard application 170 may receive preferences from a user (e.g., in the form of genres, categories and the like) and may select gaming icons based on the preferences. [0089])

Regarding Claim 7, the rejection of Claim 1 is incorporated.
Altagar teaches:
wherein the identifier includes a group identifier that corresponds with a user group, the user group comprising a plurality of user identifiers. (multiple users, a group of users, and multiple groups of users may be connected in response to, or upon detecting a selection of a game icon. For example, in response to detecting the selection of a game icon, a plurality of users may be notified or invited to a game as described herein [0039] if user #1 clicks a gaming icon in a special soft keyboard as described while chatting in a WhatsApp group, then a message sent to games server 120 as described may include an indication of the group and application server 130 may send the invitation to all users in the group [0057])

Regarding Claim 8, Altagar teaches:
A system comprising: one or more hardware processors; and a computer-readable medium coupled with the one or more hardware processors, the computer-readable medium comprising instructions stored thereon that are executable by the one or more hardware processors to cause the computing device to perform operations comprising: (Computing device 1000 may include a controller 1005 that may be, for example, a central processing unit processor (CPU), a chip or any suitable computing or computational device, an operating system 1015, a memory 1020, an executable code 1025, a storage 1030, input devices 1035 and output devices 1040. [0024] a computer program product that may include a non-transitory machine-readable medium, stored thereon instructions, which may be used to program a computer, controller, or other programmable devices, to perform methods as disclosed herein [0031])
receiving, from a client device, an input that selects an identifier from among a set of identifiers; (See FIG.s 1A, 1B, 4A, 4B, 5A, and 5B,  user of device 140... in a chat session with a user of device 150 [0050] a first and second users are currently in a chat session [0051], user #1... chatting in a WhatsApp group [0057] multiple users, a group of users, and multiple groups of users may be connected [0039])
causing display of a chat interface at the client device in response to the input that selects the identifier, (See FIG.s 4A, 4B, 5A, and 5B, exemplary screenshots showing chat interface with selected identifier, e.g. "Geoff"; user #1... chatting in a WhatsApp group [0057] multiple users, a group of users, and multiple groups of users may be connected [0039])
the chat interface including a menu element at a position within the chat interface, the menu element comprising a display of a set of tabs that correspond with application categories; (See  FIG.s 4A, 4B, 5A, and 5B with gaming keyboard may be displayed on a touch screen device; Categories of games may be selected and an embodiment may present game icons according to a category selection of a user, e.g., according to categories such as puzzles, arcades, sports, trivia etc. [0072], Gaming icons may be presented by categories. For example, a list or set of categories of games may be displayed and, upon selection of a category, gaming icons for the selected category may be presented as described herein. As described, gaming icons may be presented based on user preferences. For example, keyboard application 170 may receive preferences from a user (e.g., in the form of genres, categories and the like) and may select gaming icons based on the preferences. [0089])
curating a set of applications based on the application category of the tab and context information associated with the client device,… and causing display of a presentation of the set of applications within the chat interface. (selecting icons to be presented in a soft keyboard may be based on attributes, preferences or profile of a user, inviter and an invitee [0055], selecting at least some of the plurality of gaming icons to be presented to a user may be based on attributes or a profile of a user... Games may be selected based on attributes or profile of a potential or possible invitee. [0075], select gaming icons to be presented from within a soft keyboard based on input, attributes, profile or other aspects related to a user. [0076], upon selection of a category, gaming icons for the selected category may be presented as described herein.  As described, gaming icons may be presented based on user preferences. For example, keyboard application 170 may receive preferences from a user (e.g., in the form of genres, categories and the like) and may select gaming icons based on the preferences. [0089] A profile of a user (inviter and invitees) may include a history of games played (e.g., inserted into the profile by games applications 160 or games server 120), user preferences, user's age, gender and the like. [0077], a profile of a user may be updated dynamically, e.g., based on a behavior of a user. For example, if an inviter or invitee quits a game before it is over, an embodiment may mark the game, e.g., indicate the user does not like the game. In another case, if a user often selects a particular game, the game may be marked, in the user's profile, as a favorite, or the game may be associated with a high score etc. [0078], displayed icons or elements in a soft keyboard may be changed or selected in accordance with user behavior, e.g., a history of games played, games the user marked as favorites etc. [0093] games keyboard 170 may create, update, or otherwise maintain one or more files or other objects on a memory of user devices 140 and 150… For example, icons to be presented, a list of games the user likes, a gaming history (games played, scores, other users who participated in a game) and the like may all be stored in a file or object [0046], A user profile as described herein may be, or may be stored in, a file or other object and may be provided to any unit in a system according to some embodiments of the invention. [0055] user preferences (e.g., favorite games, genres, themes and the like) may be received from a user, stored in a profile and used in order to select games and gaming icons as described [0076])

As shown above, Altagar teaches curating a set of applications based on the application category of the tab and context information associated with the client device, and causing display of a presentation of the set of applications within the chat interface. However, Altagar may not explicitly disclose:
the context information including at least location data;

Kaido teaches:
receiving a selection of a tab from among [a] set of tabs, the tab corresponding with an application category; (user taps the button 37 in the radar image of FIG. 7. The ranking image is displayed also when the button 37 contained in the travel route image of FIG. 5 is tapped [0061])
curating a set of applications based on the application category of the tab and context information associated with [a] client device, the context information including at least location data; and causing display of a presentation of the set of applications… (a plurality of user terminals (information processing devices) 16 which are connected to a computer communication network 10 such as the Internet [0049], user terminal 16 repeatedly calculates its own position with the use of satellite signals and holds the results of the positioning [0050], FIG. 7 illustrates a radar image... A black circle which represents the user in question is displayed at the center of the radar image and avatar images 48 of other users whose privacy settings are set to "public" are displayed around the black circle... The display position of each avatar image on the touch screen 16a is determined based on a position actually calculated by the positioning unit 16b. In other words, based on a position calculated by the positioning unit 16b and uploaded to the user position management server 12, the user terminal 16 calculates the positions of other "public" users relative to its own position and, from the calculated relative positions, determines the display positions of the avatar images 48 on the touch screen 16a [0060], FIG. 8 illustrates a ranking image which is displayed on the touch screen 16a when the user taps the button 37 in the radar image of FIG. 7... the ranking image displays the titles of game programs that have been played on the user terminals 16 from which the same position as the user position of the user terminal 16 in question have been uploaded to the user position management server 12. The game titles are displayed in descending order of the number of the user terminals 16 on which the game programs having those titles have been played. [0061])

Given that Altagar teaches that selecting at least some of the plurality of gaming icons to be presented to a user may be based on input, attributes, profile, preferences, or other aspects related to a user, inviter, and/or invitee, and that The term "touch screen device" as used herein may refer to a stationary or portable multifunction device, user interfaces for such devices, and associated processes for using such devices, including but not limited to mobile telephones, wearable device, smart watches, tablets, phablets, notebooks, PDS's, music player or game player devices, etc. (Altagar [0035]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the curating a set of applications based on the application category of the tab and context information associated with the client device, and causing display of a presentation of the set of applications within the chat interface, of Altagar, to include the context information including at least location data, as taught by Kaido.

One would have been motivated to make such a modification so the user benefits from improved convenience by being made aware through communication between game terminals of the presence of other users living in the same area (Kaido [0006]).

Regarding Claim 15, Altagar teaches:
A non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising: (a computer program product that may include a non-transitory machine-readable medium, stored thereon instructions, which may be used to program a computer, controller, or other programmable devices, to perform methods as disclosed herein [0031])
receiving, from a client device, an input that selects an identifier from among a set of identifiers; (See FIG.s 1A, 1B, 4A, 4B, 5A, and 5B,  user of device 140... in a chat session with a user of device 150 [0050] a first and second users are currently in a chat session [0051], user #1... chatting in a WhatsApp group [0057] multiple users, a group of users, and multiple groups of users may be connected [0039])
causing display of a chat interface at the client device in response to the input that selects the identifier, (See FIG.s 4A, 4B, 5A, and 5B, exemplary screenshots showing chat interface with selected identifier, e.g. "Geoff"; user #1... chatting in a WhatsApp group [0057] multiple users, a group of users, and multiple groups of users may be connected [0039])
the chat interface including a menu element at a position within the chat interface, the menu element comprising a display of a set of tabs that correspond with application categories; (See  FIG.s 4A, 4B, 5A, and 5B with gaming keyboard may be displayed on a touch screen device; Categories of games may be selected and an embodiment may present game icons according to a category selection of a user, e.g., according to categories such as puzzles, arcades, sports, trivia etc. [0072], Gaming icons may be presented by categories. For example, a list or set of categories of games may be displayed and, upon selection of a category, gaming icons for the selected category may be presented as described herein. As described, gaming icons may be presented based on user preferences. For example, keyboard application 170 may receive preferences from a user (e.g., in the form of genres, categories and the like) and may select gaming icons based on the preferences. [0089])
curating a set of applications based on the application category of the tab and context information associated with the client device,… and causing display of a presentation of the set of applications within the chat interface. (selecting icons to be presented in a soft keyboard may be based on attributes, preferences or profile of a user, inviter and an invitee [0055], selecting at least some of the plurality of gaming icons to be presented to a user may be based on attributes or a profile of a user... Games may be selected based on attributes or profile of a potential or possible invitee. [0075], select gaming icons to be presented from within a soft keyboard based on input, attributes, profile or other aspects related to a user. [0076], upon selection of a category, gaming icons for the selected category may be presented as described herein.  As described, gaming icons may be presented based on user preferences. For example, keyboard application 170 may receive preferences from a user (e.g., in the form of genres, categories and the like) and may select gaming icons based on the preferences. [0089] A profile of a user (inviter and invitees) may include a history of games played (e.g., inserted into the profile by games applications 160 or games server 120), user preferences, user's age, gender and the like. [0077], a profile of a user may be updated dynamically, e.g., based on a behavior of a user. For example, if an inviter or invitee quits a game before it is over, an embodiment may mark the game, e.g., indicate the user does not like the game. In another case, if a user often selects a particular game, the game may be marked, in the user's profile, as a favorite, or the game may be associated with a high score etc. [0078], displayed icons or elements in a soft keyboard may be changed or selected in accordance with user behavior, e.g., a history of games played, games the user marked as favorites etc. [0093] games keyboard 170 may create, update, or otherwise maintain one or more files or other objects on a memory of user devices 140 and 150… For example, icons to be presented, a list of games the user likes, a gaming history (games played, scores, other users who participated in a game) and the like may all be stored in a file or object [0046], A user profile as described herein may be, or may be stored in, a file or other object and may be provided to any unit in a system according to some embodiments of the invention. [0055] user preferences (e.g., favorite games, genres, themes and the like) may be received from a user, stored in a profile and used in order to select games and gaming icons as described [0076])

As shown above, Altagar teaches curating a set of applications based on the application category of the tab and context information associated with the client device, and causing display of a presentation of the set of applications within the chat interface. However, Altagar may not explicitly disclose:
the context information including at least location data;

Kaido teaches:
receiving a selection of a tab from among [a] set of tabs, the tab corresponding with an application category; (user taps the button 37 in the radar image of FIG. 7. The ranking image is displayed also when the button 37 contained in the travel route image of FIG. 5 is tapped [0061])
curating a set of applications based on the application category of the tab and context information associated with [a] client device, the context information including at least location data; and causing display of a presentation of the set of applications… (a plurality of user terminals (information processing devices) 16 which are connected to a computer communication network 10 such as the Internet [0049], user terminal 16 repeatedly calculates its own position with the use of satellite signals and holds the results of the positioning [0050], FIG. 7 illustrates a radar image... A black circle which represents the user in question is displayed at the center of the radar image and avatar images 48 of other users whose privacy settings are set to "public" are displayed around the black circle... The display position of each avatar image on the touch screen 16a is determined based on a position actually calculated by the positioning unit 16b. In other words, based on a position calculated by the positioning unit 16b and uploaded to the user position management server 12, the user terminal 16 calculates the positions of other "public" users relative to its own position and, from the calculated relative positions, determines the display positions of the avatar images 48 on the touch screen 16a [0060], FIG. 8 illustrates a ranking image which is displayed on the touch screen 16a when the user taps the button 37 in the radar image of FIG. 7... the ranking image displays the titles of game programs that have been played on the user terminals 16 from which the same position as the user position of the user terminal 16 in question have been uploaded to the user position management server 12. The game titles are displayed in descending order of the number of the user terminals 16 on which the game programs having those titles have been played. [0061])

Given that Altagar teaches that selecting at least some of the plurality of gaming icons to be presented to a user may be based on input, attributes, profile, preferences, or other aspects related to a user, inviter, and/or invitee, and that The term "touch screen device" as used herein may refer to a stationary or portable multifunction device, user interfaces for such devices, and associated processes for using such devices, including but not limited to mobile telephones, wearable device, smart watches, tablets, phablets, notebooks, PDS's, music player or game player devices, etc. (Altagar [0035]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the curating a set of applications based on the application category of the tab and context information associated with the client device, and causing display of a presentation of the set of applications within the chat interface, of Altagar, to include the context information including at least location data, as taught by Kaido.

One would have been motivated to make such a modification so the user benefits from improved convenience by being made aware through communication between game terminals of the presence of other users living in the same area (Kaido [0006]).

Regarding Claims 9 and 16, the rejections of Claims 8 and 15 are respectively incorporated.
Claims 9 and 16 are substantially the same as Claim 2 and are therefore rejected under the same rationale as above.

Regarding Claims 10 and 17, the rejections of Claims 8 and 15 are respectively incorporated.
Claims 10 and 17 are substantially the same as Claim 3 and are therefore rejected under the same rationale as above.

Regarding Claims 11 and 18, the rejections of Claims 8 and 15 are respectively incorporated.
Claims 11 and 18 are substantially the same as Claim 4 and are therefore rejected under the same rationale as above.

Regarding Claims 13 and 20, the rejections of Claims 8 and 15 are respectively incorporated.
Claims 13 and 20 are substantially the same as Claim 6 and are therefore rejected under the same rationale as above.

Regarding Claim 14, the rejection of Claim 8 is incorporated.
Claim 14 is substantially the same as Claim 7 and is therefore rejected under the same rationale as above.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Altagar and Kaido as applied to claims 1, 8 and 15 respectively above, and further in view of van Os et al. (US 20110250971 A1, previously cited), hereinafter van Os.

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Altagar teaches:
wherein the input is a first input, and (upon selection of a category, gaming icons for the selected category may be presented as described herein.  As described, gaming icons may be presented based on user preferences. For example, keyboard application 170 may receive preferences from a user (e.g., in the form of genres, categories and the like) and may select gaming icons based on the preferences. [0089])
receiving a second input that selects an application from among the presentation of the set of applications; and (a user may click on a game (or gaming) icon to select a game to be played. A click on a gaming icon may be captured or intercepted by games application 160 as described. As shown by block 215, an invitation (that may include a link to the game) may be sent to one or more users. For example, in response to a selection of a game icon, a plurality of invitations to play an interactive game may be sent to a plurality of invitees. [0055] An invitation to a plurality of invitees may include sending a message to a group of users. For example, if user #1 clicks a gaming icon in a special soft keyboard as described while chatting in a WhatsApp group, then a message sent to games server 120 as described may include an indication of the group and application server 130 may send the invitation to all users in the group. [0057])

Altagar may not explicitly disclose:
updating a user status based on the application. 

Van Os teaches:
updating a user status based on… [an] application. (See FIG.s 26 and 27, each invite friend position has status information including waiting or ready. Each invite friend position having a waiting status may also have an uninvite player option [0091 Additionally, user name 1 has accepted the invite and the status for position 2782 has been updated to "Ready." The auto-match option 2652 has been removed from this position because user name 1 has accepted the invite [0150])

Given that Altagar teaches that suggested invitees may be selected based on their status (e.g., logged in to a specific application or network). (Altagar [0055]) and that, while certain features of the invention have been illustrated and described herein, many modifications, substitutions, changes, and equivalents may occur to those skilled in the art (Altagar [0099]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the status of the invitees/inviter to include updating a user status based on the application, as taught by van Os,  to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification because it allows the user to replace the previously invited friend with a player selected automatically by the matchmaker service or a player selected by the user (Van Os [0091]) and the game can begin with the player with the ready status (Van Os [0152]).

Regarding Claims 12 and 19, the rejections of Claims 8 and 15 are respectively incorporated.
Claims 12 and 19 are substantially the same as Claim 5 and are therefore rejected under the same rationale as above.
Response to Arguments
Applicant’s arguments, see pg. 8 of the response filed 07/27/2022, with respect to the rejections of claims 1, 8 and 18 under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kaido.
On page 8 of the response, Applicant submits, “While Altagar generally provides a system to present game/application recommendations, Altagar does not describe a system which may reference a "context information" associated with a client device, wherein the context information may include location data.
As shown in the rejection above, Altagar teaches that selecting at least some of the plurality of gaming icons to be presented to a user may be based on input, attributes, profile, preferences, or other aspects related to a user, inviter, and/or invitee, which teaches curating a set of applications based on the application category of the tab and context information associated with the client device, and causing display of a presentation of the set of applications within the chat interface. However, Altagar may not explicitly disclose the context information including at least location data. However, the rejection has been amended to cite the relevant portions from Kaido, in combination with Altagar, which teach the amended portions of the claims.
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
In regard to the dependent claims, the dependent claims are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Low et al. (US 20100070758 A1) - Group Formation Using Anonymous Broadcast Information including,  trusted service can perform an analysis on the tokens and timestamps to identify devices that were co-located at the geographic location at or around a contact time which can be defined by the timestamps. A group can be created based on results of the analysis.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179